DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 11, 12, 14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (hereafter Lee – US 20120282108).
Claim 1 recites “a blade for a gas turbine.” Lee teaches such a blade, as will be shown.
Lee teaches (Figs. 1-5) a blade for a gas turbine, the blade comprising: 
- an airfoil (18) having an airfoil tip part (16), and a pressure side and a suction side meeting at a leading edge and a trailing edge and defining an internal space of the airfoil (see Fig. 3); and 
- a squealer tip (10) arranged at the airfoil tip part, wherein the squealer tip comprises a suction side rail (14); wherein the suction side rail comprises a chamfer part (58) and at least one squealer tip cooling hole (26), wherein the chamfer part comprises a chamfer surface and wherein an outlet of the at least one squealer tip cooling hole is disposed at the chamfer surface (see Fig. 4).
Regarding Claim 3, Lee teaches (Figs. 1-5) the blade according to claim 1, wherein the suction side rail comprises an inner peripheral surface (radially inner portion of surface 58), an outer peripheral surface (60) and an upper surface (radial tip of rail), and wherein the chamfer surface extends between the upper surface and the inner peripheral surface (see Fig. 4).
Regarding Claim 4, Lee teaches (Figs. 1-5) the blade according to claim 1, wherein the chamfer surface comprises a thermal barrier coating (70).
Regarding Claim 5, Lee teaches (Figs. 1-5) the blade according to claim 1, wherein a cross-section of the chamfer surface is flat or curved (flat, see Fig. 4); and/or wherein the squealer tip cooling hole is one of a cylindrical hole, a fan-shaped hole, a counterbore hole, and a branched hole (fan shaped, see Fig. 5).
Regarding Claim 6, Lee teaches (Figs. 1-5) the blade according to claim 1, wherein the chamfer part extends from a first position to a second position along the suction side rail (see Fig. 3), and wherein the first position is at a first distance from the leading edge and the second position is at a second distance from the trailing edge, and wherein the first distance is less than or greater than the second distance (greater than, see Fig. 3); and/or wherein the first distance is between 10 percent and 80 percent, preferably between 10 percent and 40 percent, and more preferably 20 percent, of a length of the suction side at the airfoil tip part of the airfoil (Fig. 3 clearly shows within 10 and 80 percent range); and/or wherein the second distance is between 10 percent and 80 percent, preferably between 20 percent and 60 percent, and more preferably 40 percent, of a length of the suction side) at the airfoil tip part of the airfoil.
Regarding Claim 7, Lee teaches (Figs. 1-5) the blade according to claim 1, wherein the suction side rail comprises at least one non-chamfer part adjacent to the chamfer part; and wherein the non-chamfer part extends between the chamfer part and the leading edge, and/or wherein the non-chamfer part extends between the chamfer part and the trailing edge (see Fig. 3 and described in paragraph 0029).
Regarding Claim 11, Lee teaches (Figs. 1-5) the blade according to claim 1, wherein the chamfer surface has an upper peripheral edge and a lower peripheral edge, and wherein the outlet of the squealer tip cooling hole is located closer to the lower peripheral edge than the upper peripheral edge, or wherein the outlet of the squealer tip cooling hole is located closer to the upper peripheral edge than the lower peripheral edge (see Fig. 4, cooling hole is closer to upper peripheral edge).
Regarding Claim 12, Lee teaches (Figs. 1-5) the blade according to claim 1, further comprising at least one airfoil tip wall cooling hole (26) and wherein an outlet of the airfoil tip wall cooling hole is positioned at an upper surface of the airfoil tip part and directed towards the suction side rail (see Fig. 3, tip cooling holes 26 along trailing edge are adjacent and thus directed towards the suction side rail).
Claim 14 recites a turbine blade assembly comprising an blade having the features recited in Claim 1, which are rejected for the same reasons.
Regarding Claim 14, Lee teaches (Figs. 1-5) a turbine blade assembly comprising: - at least one blade (18) and - a rotor disk (not shown, but it is a turbine blade which is known to have a rotor disk see paragraph 0003), and wherein the at least one blade is coupled to the rotor disk (see Fig. 1, root 38), wherein the blade comprising an airfoil having the features of Claim 1, which are rejected for the reasons above.
Claim 16 recites the same features of Claim 3 which are rejected for the same reasons.
Claim 17 recites the same features of Claim 4 which are rejected for the same reasons.
Claim 18 recites the same features of Claim 5 which are rejected for the same reasons.
Claim 19 recites the same features of Claim 6 which are rejected for the same reasons.
Claim 20 recites the same features of Claim 7 which are rejected for the same reasons.

Claims 1, 2, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyahisa et al. (hereafter Miyahisa – US 20210071535).
Claim 1 recites “a blade for a gas turbine.” Miyahisa teaches such a blade, as will be shown.
Miyahisa teaches (Fig. 3, 8) a blade for a gas turbine, the blade comprising: 
- an airfoil having an airfoil tip part (15), and a pressure side and a suction side meeting at a leading edge and a trailing edge and defining an internal space of the airfoil (see Fig. 3); and 
- a squealer tip (27) arranged at the airfoil tip part, wherein the squealer tip comprises a suction side rail (27); wherein the suction side rail comprises a chamfer part (27a) and at least one squealer tip cooling hole (33b), wherein the chamfer part comprises a chamfer surface and wherein an outlet of the at least one squealer tip cooling hole is disposed at the chamfer surface (see Fig. 8).
Regarding Claim 2, Miyahisa teaches (Fig. 3, 8) the blade according to claim 1, wherein the suction side rail comprises an inner peripheral surface, an outer peripheral surface (portion of 27a beneath the cooling hole) and an upper surface (radial tip of rail 27), and wherein the chamfer surface extends between the upper surface and the outer peripheral surface (see Fig. 8).
Regarding Claim 10, Miyahisa teaches (Fig. 3, 8) the blade according to claim 1, wherein the chamfer surface has an upper peripheral edge and a lower peripheral edge, and wherein the outlet of the squealer tip cooling hole is centrally located between the upper peripheral edge and the lower peripheral edge (see Fig. 8, the hole is centrally located).

Claim 14 recites a turbine blade assembly comprising an blade having the features recited in Claim 1, which are rejected for the same reasons.
Regarding Claim 14, Miyahisa teaches (Fig. 1-3, 8) a turbine blade assembly comprising: - at least one blade (1) and - a rotor disk (2), and wherein the at least one blade is coupled to the rotor disk, wherein the blade comprising an airfoil having the features of Claim 1, which are rejected for the reasons above.
Claim 15 recites the same features of Claim 2 which are rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 8, Lee teaches (Figs. 1-5) the blade according to claim 1, wherein a height of the chamfer surface along a radial direction of the blade is between 1 mm and 15 mm, and particularly between 2 mm and 3 mm; and/or wherein an angle between the chamfer surface and the suction side is between 5 degree and 75 degree, and particularly between 30 degree and 60 degree.
Lee does not disclose the height is between 1 mm and 15 mm and angle is between 5 and 75 degrees.  Since Applicant has not disclosed that having the chamfer extend at this specific height and angle range solves any stated problem or is for any particular purpose and it appears that the cooling passage with the chamfer surface of Lee would perform equally well with a height and angle in the specified range as claimed by Applicant, it would have been an obvious matter of design choice to modify the rib angle to fall within the claimed range.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Subramaniyan et al. (hereafter Subramaniyan – US 20190017389).
Regarding Claim 9, Lee teaches (Figs. 1-5) the blade according to claim 1, but does not teach the chamfer part comprises a plurality of chamfer sub-parts, and wherein the chamfer sub-parts are spaced apart from each other and a gap part of the suction side rail extends therein between, and wherein the gap part is unchamfered; and wherein each chamfer sub-part comprises the chamfer surface and at least one squealer tip cooling hole, and wherein an outlet of the at least one squealer tip cooling hole of chamfer sub-part is disposed at the chamfer surface of the chamfer sub-part.
Subramaniyan teaches (Fig. 4) a suction side tip rail (70) having a plurality of sub-parts separated by gap parts (72) of the suction side-rail. 
Subramaniyan further teaches that providing gaps parts between tip rail sub-parts advantageously provides a vortex-cancelling flow, as indicated by arrows 80, to disrupt and/or prevent vortex formation on the suction side of the airfoil (see paragraph 0035).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Subramaniyan to the blade of Lee to have the chamfer part comprises a plurality of chamfer sub-parts, and wherein the chamfer sub-parts are spaced apart from each other and a gap part of the suction side rail extends therein between, and wherein the gap part is unchamfered; and wherein each chamfer sub-part comprises the chamfer surface and at least one squealer tip cooling hole, and wherein an outlet of the at least one squealer tip cooling hole of chamfer sub-part is disposed at the chamfer surface of the chamfer sub-part, as both references and Applicant’s invention are directed to squealer tips of turbine blades. Doing so would provide additional, as recognized by Subramaniyan. When applying Subramaniyan to Lee, the gap parts would be unchamfered since they are gaps.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rathay et al. (hereafter Rathay – US 20190017389).
Regarding Claim 13, Lee teaches (Figs. 1-5) the blade according to any claim 1. 
However, Lee does not teach the suction side rail comprises at least one auxiliary squealer tip cooling hole, and wherein an outlet of the at least one auxiliary squealer tip cooling hole is disposed at a surface of the suction side rail outside the chamfer surface.
Rathay teaches (Fig. 7) a blade having a squealer tip (96) comprising auxiliary squealer tip cooling holes (313, 315, 312) which extend through multiple sides of the suction side rail. 
Rathay further teaches that providing auxiliary cooling holes provide additional cooling to the tip rail (see paragraph 0044).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Rathay to the blade of Lee to have the suction side rail comprises at least one auxiliary squealer tip cooling hole, as both references and Applicant’s invention are directed to squealer tips of turbine blades. Doing so would provide additional, as recognized by Rathay. Since there can be multiple holes on different sides, then some modified holes would not be on the chamfer part of Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745